           Case 1:19-cv-08612-ER Document 11 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THEODORE PARISIENNE,

                           Plaintiff,
                                                                      ORDER
                    – against –
                                                                  19 Civ. 8612 (ER)
SCRIPPS MEDIA, INC.,

                           Defendant.


RAMOS, D.J.:
         On September 16, 2019, �eodore Parisienne ﬁled this copyright infringement action

against Scripps Media, LLC. Doc. 1. On November 19, 2019, the Court granted Defendant

leave to ﬁle a motion to dismiss. Defendant never ﬁled its motion and neither party has had

substantive contact with the Court.

         �e parties are therefore directed to submit a joint status report by Monday, December 7,

2020. Failure to comply with Court orders may result in sanctions, including dismissal for

failure to prosecute under Fed. R. Civ. P. 41(b).

         It is SO ORDERED.


Dated:    November 23, 2020
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.
